Exhibit QUICKSILVER RESOURCES INC. AMENDED AND RESTATED 1 1.PURPOSE This Amended and Restated 1999 Stock Option and Retention Stock Plan of Quicksilver Resources Inc. is to promote and closely align the interests of officers and employees with those of the shareholders of Quicksilver Resources Inc. by providing stock based compensation.The Plan is intended to strengthen Quicksilver Resources Inc.’s ability to reward performance which enhances long term shareholder value; to increase employee stock ownership through performance based compensation plans; and to strengthen the company’s ability to attract and retain an outstanding employee and executive team. 2.DEFINITIONS The following terms shall have the following meanings: “Act” means the Securities Exchange Act of 1934, as amended. “Award” means the grant of Options, Restricted Stock Units or an award of Retention Shares pursuant to the Plan. “Beneficiary” means any person or persons designated in writing by a Participant to the Committee on a form prescribed by it for that purpose, which designation shall be revocable at any time by the Participant prior to his or her death, provided that, in the absence of such a designation or the failure of the person or persons so designated to survive the Participant, “Beneficiary” shall mean such Participant’s estate; and further provided that no designation of Beneficiary shall be effective unless it is received by the Company before the Participant’s death. “Board” means the Board of Directors of the Company. “Code” means the Internal Revenue Code of 1986, as amended, or the corresponding provisions of any successor statute. “Committee” means the Committee designated by the Board to administer the Plan pursuant to
